Citation Nr: 1300857	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  00-13 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for the Veteran's educational assistance benefits under Title 38, Chapter 30 beyond October 17, 1999.  

(The issues of entitlement to service connection for posttraumatic stress disorder (PTSD); an acquired psychiatric disorder, to include depression, anxiety, and insomnia; and alcohol and drug abuse are the subjects of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from October 1987 to October 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board observes that the Veteran requested and was scheduled for a videoconference hearing before a Veterans Law Judge in June 2011, but did not appear for the hearing.  In March 2012, the Board sent the Veteran a hearing clarification letter, which notified him that if no response was received within 30 days, it would be assumed that he did not want a hearing.  To date, the Board has yet to receive a response to this letter.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to review the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Regrettably, a remand is necessary for further evidentiary development.  The Board finds that a brief procedural review would be beneficial.  In May 2001, the Board denied an extension of the delimiting date for the Veteran's educational assistance benefits under Title 38, Chapter 30 beyond October 17, 1999.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2001, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision as to this issue and to remand the claim for readjudication in accordance with the JMR.  

Pursuant to the JMR, this issue was remanded in November 2003 to obtain private treatment records and then to readjudicate the issue.  Another remand was unfortunately necessary in May 2004 to again obtain private treatment records, as well as VA treatment records, and then to readjudicate the issue.  Subsequently, a June 2005 supplemental statement of the case (SSOC) continued to deny the Veteran's claim.  The list of evidence considered in the SSOC indicates compliance with the Board's previous November 2003 and May 2004 directives.  Consequently, this issue was returned to the Board.

However, this issue was again remanded by the Board in September 2008 following the April 2007 amendment and/or enactment of 38 C.F.R. §§ 21.1031, 21.1032, 21.1033, which governs VA's duty to assist claimants in developing claims for VA education benefits.  The Board instructed the RO/AMC to review the education folders and to ensure that all notification requirements and development procedures contained in 38 C.F.R. §§ 21.1031, 21.1032, 21.1033 were completed.  

After reviewing the Veteran's education folders, it does not appear that the RO/AMC issued any duty to assist notification letters in accordance with 38 C.F.R. § 21.1031 as amended in 2007, nor is there indication that the RO/AMC considered whether all development procedures were completed.  In this regard, the Board observes that 38 C.F.R. § 21.1032, which describes VA's duty to assist claimants in obtaining evidence in education benefit claims, was only enacted in 2007.  

In an April 2010 SSOC, the RO in Muskogee indicated that the evidence reviewed included Nevada Offender Tracking Information System (NOTIS) record, Department of Defense (DoD) records and the Veteran's Montgomery GI Bill (MGIB) education record.  In the Reasons and Bases portion of the SSOC denying the Veteran's claim, all pertinent evidence that had been obtained was discussed.  However, there is no indication that the Veteran received a duty to assist letter or that the RO considered whether additional development was required.  Thus, the Board finds that a remand is again necessary to ensure that all notification requirements and development procedures contained in 38 C.F.R. §§ 21.1031, 21.1032, 21.1033 are complied with.

Additionally, it is not clear whether additional pertinent evidence not previously of record was considered in the April 2010 SSOC.  In this regard, a review of the Veteran's education folders indicates that some VA treatment records are date stamped as being received in May 2010; however, such record were printed out in 2002 and appear to be duplicates of evidence previously considered.  Also, it appears that the evidence in the folders may be out of order.  The Board observes that there are education folders labeled one through three along with temporary folders labeled one and two, while the April 2010 SSOC is at the bottom of education folder number two.  To the extent that additional records have been added to the education folders since the April 2010 SSOC prior to the claim being returned to the Board, the Board concludes that a remand is also necessary for the issuance of a new SSOC that addresses the additional evidence.  See 38 C.F.R. §§ 19.31, 19.37 (2012).

Furthermore, in remanding this issue it appears that 38 C.F.R. §§ 21.1031, 21.1032, 21.1033 were further amended in March 2009.  However, such amendments apply to a new educational assistance program for individuals who served on active duty after September 10, 2001.  See 74 Fed. Reg. 14, 664 (March 31, 2009).  As the Veteran did not have active duty after September 10, 2001, such amendments do not apply to him.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective notice letter in accordance with 38 C.F.R. § 21.1031 (2012).  The Veteran's education folders should be reviewed and all notification requirements and development procedures contained in 38 C.F.R. §§ 21.1031, 21.1032, 21.1033 (2012) should be completed.  

2.  Then readjudicate the issue on appeal.  In readjudicating the issue, the RO/AMC should specifically address evidence added to education folders two through three after the April 2010 SSOC as well as detailing steps taken to ensure compliance with 38 C.F.R. §§ 21.1031, 21.1032, 21.1033.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


